DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to application 16375064 filed 4/4/2019.  Claims 1-16 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 15 (para. [0033]), 10 (para. [0039]), F (para. [0040]).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the array of fingers comprises axially spaced apart arrays of annular fingers (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
At para. [0005], “a high pressure turbine blade outer air seals” is believed to be in error for - - a high pressure turbine blade outer air seal - -.  
At paras. [0035] & [0040], reference numerals 10 and 20 both refer to the engine.
Appropriate correction is required.

Claim Objections
Claims 1-2, 9, & 11-12 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “the fingers comprises a base” (l. 2) is believed to be in error for - - the fingers comprising a base - -.
The recitation “one side” (l. 3) is believed to be in error for - - a side - -.
		Regarding Claim 2:
The recitation “fingers arranged” (l. 2) is believed to be in error for - - fingers are arranged - -.
		Regarding Claim 9:
The recitation “comprises axially” (l. 2) is believed to be in error for - - comprising axially - -.
		Regarding Claim 11:
			The recitation “the distance” is believed to be in error for - - a distance - -.
		Regarding Claim 12:
The recitation “fingers arranged” is believed to be in error for - - fingers are arranged - -.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 9, the recitation “the array of fingers comprises axially spaced apart arrays of annular fingers” is vague and indefinite because it is unclear what is required by an “array.”  Applicant’s figures show three annular fingers 84.  Each annular finger 84 cannot comprise a plurality of fingers, or the finger 84 would not be “annular.”  Applicant’s drawings show only three such fingers.  Thus it is unclear whether a single annular finger may constitute an “array” or whether more than one finger is required for an “array.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brainch 6471216.
Regarding Independent Claim 1, Brainch teaches an air-driven particle pulverizer (as follows, capable of pulverizing particles in air flow) for a gas turbine engine comprising: 
an array of fingers arranged about an axis (at least 68, 70, arranged about axis 12), each of the fingers comprises a base and a terminal end (terminal end at tip, base opposite tip), each terminal end extending away from the axis and canted toward one side (each terminal end extends away from axis 12 and is canted toward aperture 92), the terminal ends configured to pulverize particles in a fluid directed onto the terminal ends (the terminal ends of 68, 70 are capable of pulverizing particles in a fluid).
Regarding Dependent Claim 2, Brainch further teaches a radial direction is normal to the axis (inherently defined due to presence of axis 12), and the fingers arranged at a non-normal angle relative to the axis and the radial direction (68, 70 are non-normal to radial direction and axis 12).
Regarding Dependent Claim 3, Brainch further teaches the fingers are spaced axially relative to one another at an acute angle (68, 70 are spaced axially and are angled at an acute angle to each other).
	Regarding Dependent Claim 4, Brainch further teaches the fingers are tapered to an apex (68, 70 are tapered to an apex).
Regarding Dependent Claim 6, Brainch further teaches an enlarged recess is provided between the fingers (recess between 68, 70).
	Regarding Dependent Claim 7, Brainch further teaches the fingers increase in length as a distance from the side increases (68 is longer, measured from right-hand portion of u-shaped void between 68, 70 and at the base of 70 – i.e. 68 has a more curved length which is longer than the straighter length of 70).
	Regarding Dependent Claim 8, Brainch further teaches the array of fingers is configured to be supported by an engine static structure (while 68, 70 are on a rotating structure, the rotating 
	Regarding Dependent Claim 9, Brainch further teaches the array of fingers comprises axially spaced apart arrays of annular fingers (first array: 68, 70, second array: 72 – it is noted that Applicant discloses axially spaced annular arrays and shows three fingers 84, and Brainch’s arrangement is identical to that of Applicant’s Fig. 4).
Regarding Independent claim 10, Brainch teaches an air-driven particle pulverizer (as follows, capable of pulverizing particles in air flow) for a gas turbine engine comprising: 
a plurality of fingers (at least 68, 70) arranged in a fluid passageway having an aperture (fluid passageway includes 90 and space between 56 and 64, with aperture 92), each of the fingers having a terminal end (tip of 68, 70) extending from a base (opposite the tips) toward a terminal end (tip of 68, 70), the terminal end pointing towards the aperture (tips of 68, 70 point generally toward the aperture 92) and configured to pulverize particles that flow through the aperture (tips of 68, 70 are capable of pulverizing particles flowing through the aperture).
	Regarding Dependent Claim 11, Brainch further teaches the plurality of fingers increase in length as the distance from the aperture increases (68 is longer, measured from right-hand portion of u-shaped void between 68, 70 and at the base of 70 – i.e. 68 has a more curved length which is longer than the straighter length of 70).
Regarding Dependent Claim 12, Brainch further teaches a radial direction is normal to the axis (inherently defined due to presence of axis 12), and the fingers arranged at a non-normal angle relative to the axis and the radial direction (68, 70 are non-normal to radial direction and axis 12).
Regarding Dependent Claim 13, Brainch further teaches the fingers are spaced axially relative to one another at an acute angle (68, 70 are spaced axially and are angled at an acute angle to each other).
	Regarding Dependent Claim 14, Brainch further teaches the fingers are tapered to an apex (68, 70 are tapered to an apex).
Dependent Claim 16, Brainch further teaches an enlarged recess is provided between the fingers (recess between 68, 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brainch, as applied to claims 1 & 10 above, further in view of Gueldry 20030062256 and further in view of Zaehring 4808073.
Dependent Claim 5, Brainch teaches the invention as claimed and as discussed above for claim 1, but Brainch fails to teach the fingers include a coating providing a hardness greater than a finger substrate (Brainch fails to disclose any particular material from which the fingers are made and Brainch further fails to disclose any sort of coating on the fingers).  
Gueldry teaches, in a disclosure directed to a method of making labyrinth seal lips for moving parts of turbomachines (see Title), that titanium is a material that is being used increasingly for making moving parts, in particular rotor parts in gas turbine engines for aircraft.  Gueldry further teaches that it was known to provide the end portions of titanium moving parts with a protective coating (paras. [0004]-[0005]). 
Zaehring teaches the use of titanium as a lightweight material for gas turbine rotary components (Col. 2, II. 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brainch’s cooling fluid system such that the fingers are made of titanium (i.e. Brainch's annular rotating seal member 64, which comprises a labyrinth seal portion having tooth-like projections 68 & 70 similar to what is taught by Gueldry) and include a protective alumina coating, as taught by Gueldry (Gueldry; para. [0004]), in order to reduce weight as taught by Zaehring (Zaehring; Col. 2, II. 1 -6) and to include a coating which prevents direct contact between the rotating titanium component and a stationary part (Gueldry; para. [0005], 1st sentence).  The proposed modification of Brainch with Gueldry and Zaehring results in the provision of a coating providing a hardness greater than a finger substrate because alumina has a hardness (Vickers hardness of 1365, see http://www.matweb.com/search/datasheet.aspx?matguid=c8c56ad547ae4cfabad15977bfb537f1, accessed 4/10/2021) which is higher than a hardness of titanium (Vickers hardness of 60, see http://www.matweb.com/search/DataSheet.aspx?MatGUID=66a15d609a3f4c829cb6ad08f0dafc01, accessed 4/10/2021).  Copies of printouts of the alumina and titanium data sheets from matweb.com were provided with the IDS filed by Applicant 4/4/2019.

Dependent Claim 15, Brainch teaches the invention as claimed and as discussed above for claim 10, but Brainch fails to teach the fingers include a coating providing a hardness greater than a finger substrate (Brainch fails to disclose any particular material from which the fingers are made and Brainch further fails to disclose any sort of coating on the fingers).  
Gueldry teaches, in a disclosure directed to a method of making labyrinth seal lips for moving parts of turbomachines (see Title), that titanium is a material that is being used increasingly for making moving parts, in particular rotor parts in gas turbine engines for aircraft.  Gueldry further teaches that it was known to provide the end portions of titanium moving parts with a protective coating (paras. [0004]-[0005]). 
Zaehring teaches the use of titanium as a lightweight material for gas turbine rotary components (Col. 2, II. 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brainch’s cooling fluid system such that the fingers are made of titanium (i.e. Brainch's annular rotating seal member 64, which comprises a labyrinth seal portion having tooth-like projections 68 & 70 similar to what is taught by Gueldry) and include a protective alumina coating, as taught by Gueldry (Gueldry; para. [0004]), in order to reduce weight as taught by Zaehring (Zaehring; Col. 2, II. 1 -6) and to include a coating which prevents direct contact between the rotating titanium component and a stationary part (Gueldry; para. [0005], 1st sentence).  The proposed modification of Brainch with Gueldry and Zaehring results in the provision of a coating providing a hardness greater than a finger substrate because alumina has a hardness (Vickers hardness of 1365, see http://www.matweb.com/search/datasheet.aspx?matguid=c8c56ad547ae4cfabad15977bfb537f1, accessed 4/10/2021) which is higher than a hardness of titanium (Vickers hardness of 60, see http://www.matweb.com/search/DataSheet.aspx?MatGUID=66a15d609a3f4c829cb6ad08f0dafc01, accessed 4/10/2021).  Copies of printouts of the alumina and titanium data sheets from matweb.com were provided with the IDS filed by Applicant 4/4/2019.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741